ORAL OPINION.
Plaintiff obtained a verdict and judgment in an action upon-a promissory note dated October 31, 1900, for $1000 with interest at 10 per cent, and the defendant comes here on fourteen-exceptions, only three of which are seriously relied on. One-was taken to the form of the oath administered to the jury*, which was as follows: “You and each of you do solemnly swear that in the case now pending before the court you will a true verdict give according to the law and the evidence, so help you God,”' the contention being, though it was not specifically stated in the lower court, that the jury should have -been sworn to well and-*264•■truly try the issues and not merely a true verdict give. Another ••■exception was taken to the admission of the note in evidence ..against the objection that it varied from the note set out in the complaint for the reason that the indorsement of the internal revenue collector that the penalty and tax for post stamping, namely, 20 cents in revenue stamps, was paid on December 15, 1906, was not alleged in the complaint. The third alleged -exception, though no exception appears actually to have been •taken, was to the entry of judgment for an amount $2.50 less •than the amount found by the jury. The verdict of the jury, which was directed by the court., was for the plaintiff for "“$1000.00 together with interest thereon from the 31st day of 'October, 1900, to date at the rate of 10 per cent, per annum, ■amounting to $621.66, Total sum of principal and interest '.being $1621.26.” Before entry of judgment plaintiff filed a remittitur of $2.50, the jury having made.a mistake of that amount in computing the interest. At the close of the argument an oral opinion was rendered as follows:
Feeae, C.J.
Three exceptions are relied on. The one •■chiefly relied on is that to the form of the oath administered to ithe jury, the contention being that the jury should have been •sworn to well and truly try the issues and not merely a true •verdict give. The form administered was sufficient. It is diffi•cult to see how the jury could give a true verdict in the case pending before the court according to the law and the evidence without truly trying the issues. The form administered has long been in use here and is substantially the same as that prescribed from time to time by the supreme court in former rules. • See, for instance, Buie 26, appendix to volume 3 of the reports.
There was no variance between the note declared on and that Introduced in evidence. The indorsement of the internal revenue .collector was no part of the note.
It was proper to allow a remittitur of the excess of interest •■due to a mistake of the jury in computing it and to enter judgment for the balance, the verdict itself supplying the data for '.the correction. It showed that, the intention of the jury was to *265find a verdict for the principal and for interest at a definite rate from a definite date according to the tenor of the note.
J. A. Magoon for the plaintiff.
G. A. Davis for the defendant.
The exceptions are overruled.